UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                  6/3/2021
---------------------------------------------------------------X
JAMES LASTRA,                                                  :
                                                               :   16-CV-3088 (JGK) (RWL)
                                    Plaintiff,                 :
                                                               :
                  - against -                                  :   Order
                                                               :
CITY OF NEW YORK, et al.,                                      :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        This order resolves the discovery issues raised at Dkts. 268 and 269.

        1. Plaintiff’s request for an extension of time to take depositions is denied except

as follows.

        2. The deposition currently scheduled for June 7, 2021 may be rescheduled at a

date and time any time prior to June 30, 2021. By June 8, 2021, Defendants shall provide

two proposed alternative dates for the deposition. By June 10, 2021, Plaintiff shall select

one of those dates.

        3. Earlier orders of this Court require Plaintiff to provide certain information to

Defendants at least five days before the deposition. Plaintiff apparently did not fulfill that

requirement for the deposition scheduled for June 7, 2021. The five-day period for

providing the requisite information is hereby reduced to three days. Any failure to timely

comply with this requirement will result in Plaintiff’s forfeiture of his opportunity to depose

the respective deponent.




                                                        1
       4. The witness, the questioner (Plaintiff), and defense counsel shall all appear on

camera on the Zoom platform. The Spotlight feature (focused on the witness) shall be

used for purposes of recording.

       5. Plaintiff’s request regarding documents is denied. Discovery closed and was

extended solely for the purpose of giving Plaintiff the opportunity to take certain

depositions.

       6. By July 7, 2021, Defendants shall file a status report with the Court.

                                          SO ORDERED.




                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE

Dated: June 3, 2021
       New York, New York

Copies transmitted this date to all parties of record via ECF.




                                             2
